TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 28, 2018



                                       NO. 03-18-00258-CV


                              Derek Robert Van Gilder, Appellant

                                                  v.

                                Donna Jean Van Gilder, Appellee




       APPEAL FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on June 20, 2018. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the court’s

order. Therefore, the Court reverses the portion of the trial court’s order that appellee is awarded

actual damages and attorney’s fees for “harassment” and renders judgment that appellee take

nothing on any such purported claim. We affirm the trial court’s order in all other respects. The

appellee shall pay all costs relating to this appeal, both in this Court and in the court below.